Per Curiam.
The Court has determined that as to Appellee Maxine Simmons, the order on appeal is not "one that disposes of a separate and distinct cause of action that is not interdependent with other pleaded claims." Fla. R. App. P. 9.110(k). Accordingly, the motion, filed on May 10, 2018, is granted and the appeal is dismissed with respect to the order granting in part and denying in part Simmons' motion for summary judgment.
We note that the February 27, 2018, Final Summary Judgment in Favor of Global Information Technology Resources, Inc., is a partial final judgment disposing of the entire case as to Appellee Global Information Technology Resources, Inc., and is subject to immediate appellate review. Fla. R. App. P. 9.110(k). The appeal shall proceed from that order.
Rowe, Kelsey, and M.K. Thomas, JJ., concur.